 

 

 

ANGELA To PERRY STAGG/LSP/CORRECTIONS@CORRECTIONS,

GRIFFIN/CORRECTIONS
cc ANGELA SMITH/CORRECTIONS@CORRECTIONS,
11/22/2016 08:14 AM GLYNN STASSI/CORRECTIONS@CORRECTIONS
bee

Subject Re: Offender Jessie Crittindoniy

We do not know if he is DOC. The only way we know when an offender is DOC is when we receive the
complete PreClass packet.

 

 

Thanks,
Angela Griffin
- PERRYSTAGG _Soishe.a DOC inmate? Who do! contactatDWCt. 11/21/2016 05:34:14. PM
PERRY
STAGG/LSP/CORRECTIONS To ANGELA GRIFFIN/CORRECTIONS@corrections
; cc ANGELA SMITH/CORRECTIONS@corrections, GLYNN
11/21/2016 05:34 PM STASSV/CORRECTIONS@corrections

 

Subject Re: Offender Jessie Crittindon

So is he a DOC inmate? Who do I contact at DWCC?

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections

225-342-6654 (office)
225-328-0334 (cell)

On Nov 21, 2016, at 5:20 PM, ANGELA GRIFFIN <agriffin@corrections.state.la.us> wrote:

This offender is not in CAJUN. We do not know where he was convicted. The paperwork is
worked by Parish of Conviction, if he was sentenced in East Carroll, that would be a DWCC case
to work.

Thanks,

Angela Griffin

PERRY STAGG---11/21/2016 02:57:56 PM---Please see what you can find on this and get back to

me. Thanks,
PERRY
STAGGILSPICO TOANGELA GRIFFIN/CORRECTIONS@CORRECTIONS, ANGELA
RRECTIONS oc MITHICORRECTIONS@CORRECTIONS

Crittindendd2041
Case 3:17-cv-00512-SDD-EWD Document 111-34 08/16/19

SubjFw: Offender Jessie Crittindon

11/21/2016 ect
02:57 PM

Please see what you can find on this and get back to me.

Thanks,

Perry R. Stagg, CCE

Acting Deputy Assistant Secretary
Office of Adult Services

Louisiana Department of Corrections
(225)342-6654 office

{225)328-0334 cell

.—- Forwarded by PERRY STAGG/LSP/CORRECTIONS on 11/21/2016 02:57 PM ——-

Page 2 of 4

Monisa

Morse RRECTI ToPERRY STAGG/LSP/CORRECTIONS@CORRECTIONS
ONS SubjectFw: Offender Jessie Crittindon

11/21/2016 02:33

PM

Perry:
Please see below and handle as appropriate.

Thanks,
Monisa

Monisa D. Lentz

Department of Public Safety and Corrections
Office of the Deputy Secretary

P.O. Box 94304

Baton Rouge, LA 70804

225-342-6744

225-342-3095 Fax

--—- Forwarded by Monisa Lentz/CORRECTIONS on 11/21/2016 02:32 PM --—-

ToMonisa Lentz/CORRECTIONS@CORRECTIONS

ccBarbara McMullan/CORRECTIONS@CORRECTIONS, Malcoim
Myer/CORRECTIONS@CORRECTIONS, Elizabeth

oo Traylor/CORRECTIONS@CORRECTIONS

m ; SubOffender Jessie Crittindon

c ject

av

wzo4tomv7e

Crittindend02042
Case 3:17-cv-00512-SDD-EWD Document 111-34 08/16/19 Page 3 of 4

‘Tammie Crittinden, the mother of the above referenced offender, called in regards to her son's

time not being calculated. Upon further discussion, I learned that Offender Crittindon has been in
Riverbend DC since July of 2014. He was sentenced in August of 2016, I know that they could be
a little behind in regards to his time calculation but I cannot find him in Cajun. Can you have this

looked into and provide me with an update?

His mother's contact number is 225-454-1342.

Raven Groom

Administrative Coordinator

Louisiana Department of Public Safety & Corrections
Office of the Secretary

Crittindond02043
Case 3:17-cv-00512-SDD-EWD Document 111-34 08/16/19 Page 4 of 4
